Appeal by third-party plaintiffs Pike/McCarthy, The Pike Company, Inc., and McCarthy Brothers Company unanimously dismissed upon stipulation and order affirmed without costs. Memorandum: Third-party plaintiff The Facilities Development Corporation did not raise the issue of its entitlement to counsel fees and disbursements in its brief. That issue is therefore deemed abandoned (see, Ciesinski v Town of Aurora, 202 AD2d 984). (Appeal from Order of Supreme Court, Monroe County, Lunn, J. — Summary Judgment.) Present — Denman, P. J., Green, Pine, Hayes and Hurlbutt, JJ.